Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 7-8, 10-12 are currently amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because applicant's amendment necessitated the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen U.S. Pub. No. 2019/0158975, in view of Warren et al., (hereinafter Warren) U.S. Pub. No. 2019/0056132.

As to claim 1, Petersen teaches the invention as claimed, including a control network, comprising: 

a control node communicating control information to the gateway on the local area network (fig. 3, 4, par. 0110-0115, 0130, 0138); 
a cloud server communicating with the gateway by way of a wide area network (fig. 3, 4, par. 0115, 0130); and 
a user interface communicating with the gateway by way of the wide area network, the user interface communicating with the gateway by sending messages to the cloud server that are retrieved from the cloud server by the gateway through gateway polling of the cloud, and the user interface only receiving information from the cloud that was left for the user interface on the cloud by the gateway in response to a user interface request for information (par. 0023-0024, 0110-0115, 0116, 0126, 0136 –a given server is dedicated only to serving certain type of request). 
However Petersen does not explicitly teach a sensing control node and an actuating control node communicating control information to the gateway, the user interface communicating a request for sensed information from the sensing control node and a request for state information from the actuating control node with the gateway and the user interface only receiving sensed information and state information from the cloud.  
Warren teaches a sensing control node and an actuating control node communicating control information to the gateway, the user interface communicating a request for sensed information from the sensing control node and a request for state information from the actuating control node with the gateway and the user interface only receiving sensed information and state information from the cloud (abstract, par. 0045-
 

As to claim 2, Petersen teaches the invention as claimed, including the control network of claim 1, wherein the gateway transmits information for the user interface to the cloud (par. 0117, 0159). 

As to claim 3, Petersen teaches the invention as claimed, including the control network of claim 2, wherein the user interface receives information from the cloud by polling the cloud (par. 0024, 0144). However, Petersen does not explicitly teach the user interface receives only information transmitted to the cloud by the gateway, and the user interface receives that information.  Warren teaches the user interface receives only information transmitted to the cloud by the gateway, and the user interface receives that information (par. 0057-0059, 0061, 0067).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Petersen and Warren in order to provide an effective system for enhancing or optimizing the actual operation of the devices themselves with respect to their immediate functions (Warren, par. 0056).

Petersen teaches the invention as claimed, including the control network of claim 1, wherein the cloud only transmits information to the gateway when the cloud is polled by the gateway (par. 0117, 0159).   

As to claim 5, Petersen teaches the invention as claimed, including the control network of claim 1, wherein the user interface only receives information from the gateway and wherein the cloud acts as an intermediary to pass information from the user interface to the gateway and from the gateway to the user interface (fig. 3, 4, par. 0116).

As to claim 6, Petersen teaches the invention as claimed, including the control network of claim 1, further comprising the user interface receiving information from the cloud that was placed on the cloud by the gateway in response to a user interface request (par. 0023-0024, 0144).

As to claim 7, Petersen teaches the invention as claimed, including the control network of claim 1, further comprising the user interface receiving information from the cloud that was placed on the cloud by the gateway in response to a user interface request only when the user interface pols the cloud (par. 0024, 0144). 

As to claim 8, Petersen teaches the invention as claimed, including the control network of claim 1, the gateway further comprising: 

a processor coupled to the network communication device, the processor including instructions which, when executed by the processor, cause the processor to: communicate with the control node; communicate with the cloud server; and communicate with the user interface, providing all information regarding the network requested by the user interface and communicating all commands related to that network transmitted by the user interface (fig. 3, 4, par. 0115, 0116, 0130).
However, Petersen does not explicitly teach a sensing control node and an actuating control node, providing all information regarding the sensing control node and the actuating control node requested by the user interface through the cloud server.  
Warren teaches a sensing control node and an actuating control node, providing all information regarding the sensing control node and the actuating control node requested by the user interface through the cloud server (abstract, par. 0045-0049, 0057-0059, 0061, 0067).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Petersen and Warren in order to provide an effective system for enhancing or optimizing the actual operation of the devices themselves with respect to their immediate functions (Warren, par. 0056).

As to claim 9, Petersen teaches the invention as claimed, including the control network of claim 8, the instructions further causing the processor to initiate all communications with the cloud and the user interface (par. 0110-0116). 

As to claim 10, Petersen teaches the invention as claimed, including a method of communicating control network information to a user interface, comprising: 
a wireless gateway receiving control system information from a control node wirelessly over a local area mesh network (fig, 1, 2, 3, par. 0110-0115); 
the wireless gateway receiving a request for control system information when it polls a remote server over a wide area network, the request transmitted to the remote server from a user interface (par. 0110-0115, 0126, 0136); and
the wireless gateway providing the requested control system information to the remote server for delivery to the user interface; the user interface never retrieving any information from the remote server that was not left at the remote server by the gateway in response to a user interface request (par. 0110-0115, 0116, 0126, 0136 –a given server is dedicated only to serving certain type of request). 
However, Petersen does not explicitly teach a gateway receiving control system information from at least one of an actuating control node and a sensing control node.
Warren teaches a gateway receiving control system information from at least one of an actuating control node and a sensing control node (0049, 0052, 0057-0059, 0061, 0067).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Petersen and Warren in order to provide an effective system for enhancing or optimizing the actual operation of the devices themselves with respect to their immediate functions (Warren, par. 0056).

Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, wherein the user interface never receives information from the remote server that was not provided to the remote server by the gateway in response to a user interface request (par. 0110-0115, 0116, 0126, 0136). 

As to claim 12, Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, further comprising the wireless gateway transmitting control system information to a control node wirelessly over the local area mesh network (par. 0117, 0159); 

As to claim 13, Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, wherein the user interface only receives information from the gateway and wherein the cloud acts as an intermediary to pass information from the user interface to the gateway and from the gateway to the user interface (fig. 3, 4, par. 0116). 

As to claim 14, Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, wherein the remote server does not provide any request for control system information to the gateway unless the gateway polls the remote server for control system information (par. 0110-0115, 0116, 0126, 0136). 

Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, wherein the remote server does not provide any modification to the control node received from a user interface to the gateway unless the gateway polls the remote server requesting that modification (par. 0110-0115, 0116, 0126, 0136). 

As to claim 16, Petersen teaches the invention as claimed, including the method of communicating control network information to a user interface of claim 10, further comprising the gateway polling the control node to acquire control system information (par. 0117, 0159). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Petersen U.S. Pub. No. 2019/0158975. 

As to claim 17, Petersen teaches the invention as claimed, including a gateway single source of information system, comprising: 

a gateway wirelessly coupled to the actuating node on the local area network, the gateway storing data regarding the operation of the actuating device; 
a remote server that is remote from the local area network, the remote server comprising a database storing a periodically backed up copy of the data stored on the gateway (fig. 4, par. 0115-0116, 0117, 0159); and 
a user interface device for communicating with the gateway (fig. 4); 
wherein the gateway comprises a processor and a computer readable storage medium including code executable by the processor to: receive and store from the actuating device an update to the data regarding a change in operation of the powered device connected to the actuating device ((par. 0023-0024, 0110-0115, 0126, 0136); 
receive and store from the user interface device another update to the data regarding another change in operation of the powered device; and receive a prompt for information regarding the powered device from the user interface device such that: when the user interface device is communicating on the local area network, wirelessly transmit from the gateway to the user interface via the local area network a subset of the current data stored on the gateway regarding current operation of the powered device (par. 0110-0115, 0116, 0126, 0136); and 
when the user interface device is not communicating on the local area network, transmit, from only the gateway to the user interface via the remote network, a subset of the current data stored on the gateway regarding current operation of the powered device (par. 0110-0115, 0116, 0126, 0136). 

As to claim 18, Petersen teaches the invention as claimed, including the gateway single source of information system of claim 17, wherein none of the subset of the current data transmitted to the user interface device is from the periodically backed up copy of the data stored on the database on the remote network (par. 0110-0115, 0116, 0126, 0136). 

As to claim 19, Petersen teaches the invention as claimed, including the gateway single source of information system of claim 17, wherein the user interface device only receives information from the gateway and wherein the cloud acts as an intermediary to pass information from the user interface to the gateway and from the gateway to the user interface (fig. 3, 4, par. 0115, 0116, 0130).

 As to claim 20, Petersen teaches the invention as claimed, including the gateway single source of information system of claim 17, wherein the gateway code further causes the processor to initiate all communications with the cloud and the user interface (fig. 3, 4, par. 0115, 0116, 0130).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444